Citation Nr: 1618857	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO .  10-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (excluding a period of a temporary total rating due to convalescence from December 23, 2009 to January 31, 2010) 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO granted service connection for PTSD; an initial 50 percent disability rating was assigned, effective June, 9, 2003-the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the initial 50 percent disability rating assigned to the service-connected PTSD to the Board. 

By a March 2010 rating action, the assigned a temporary total rating due to convalescence based on the Veteran's  hospitalization of over 21 days for his service-connected PTSD for the period from December 23, 2009 to January 31, 2010; an evaluation of 50 percent was continued from February 1, 2010.  Thus, the rating period on appeal does not include the period for which a temporary total rating was in effect (i.e., December 23, 2009 to January 31, 2010). 

This matter was most recently before the Board in July 2015.  At that time, the Board remanded the appeal to the Appeals Management Center (AMC) for   additional development; namely, to schedule the Veteran for a VA psychiatric examination that included validity testing.  VA examined the Veteran in August 2015.  (See August 2015 VA PTSD examination report).  This matter has returned to the Board for further appellate consideration. 

As noted in the Introduction of the Board's July 2015 remand, the record raised a claim of entitlement to service connection for erectile dysfunction as secondary to the service-connected PTSD to the Agency of Original Jurisdiction (AOJ)) for appropriate development and adjudication.   The AOJ has not taken any development on this matter, as directed by the Board.  Thus, this issue is once again referred to the AOJ for appropriate development and adjudication.




FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial disability rating in excess of 50 percent for his service-connected PTSD.  

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4. 4.41 (5).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015). 

When the appeal arises from an initial rating, such as the instant claim, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased-rating claims in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  When a service-connected disability is already established, such as the Veteran's major depression, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

By the appealed July 2009 rating action, the RO effectuated a May 2009 Board decision, wherein it granted service connection for PTSD.  

The RO assigned an initial 50 percent disability rating to the service-connected PTSD, effective June, 9, 2003--the date VA received the Veteran's initial claim for compensation for this disability.  The RO based its assignment of an initial 50 percent rating, in part, on VA treatment records, dated January 2001 to June 2009, reflecting that that the Veteran's PTSD had resulted in anxiety; difficulty concentrating; nightmares; and insomnia.  The RO also based its award on an April 2008 VA examination report.  During that examination, the Veteran indicated that he had no close friends and had been unemployed since 1998.  A mental status examination was positive for a depressed mood.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 55.  

In view of the above-cited clinical findings, the RO assigned an initial 50 percent disability rating to the service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code, 9400. 

Under the general rating formula for mental disorders, a 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit explained, an evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a) (2015).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran. The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown , 8 Vet. App. 240, 242   (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). 

A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

The Board finds that the preponderance of the evidence of record is against an initial rating in excess of 50 percent of the Veteran's PTSD.  The Veteran's total disability picture does not rise to the severity required for an initial 70 percent or higher rating.  In this regard, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, has not been shown.  

Notably, February and August 2015 VA examiners concluded that the Veteran no longer met the diagnosis criteria for PTSD.  The August 2015 VA examiner diagnosed the Veteran has having cannibus use and personality disorders.  

In considering all of the Veteran's symptoms affecting his occupational and social impairment, the Board finds it significant that no abnormalities were found with regard to his thought processes, speech and communication at his February or August 2015 VA examinations and most of his VA treatments.  The VA examination and outpatient treatment records reflect that the Veteran was fully oriented and alert, with good eye contact and appropriate behavior.  On mental status examinations, his thought process was logical, coherent and goal-directed, with no evidence of delusions or hallucinations, or suicidal or homicidal ideation, and he showed fair mood and judgment. Furthermore, the record is devoid of evidence of any history of violence.  Thus, deficiencies in the areas of judgment, thinking, or mood are not shown.  In this regard, the February 2015 VA examiner indicated that the Veteran had not had any homicidal ideations since 1984.  Additionally, the VA examiners stated that Veteran was able to maintain personal hygiene and had no problem with activities of daily living.  (See February and August 2015 VA PTSD examination reports). 

In view of the paucity of clinician findings, the August 2015 examiner opined that the Veteran's psychiatric symptoms had resulted in occupational and social impairment due to mild (italics added for emphasis) or transient symptoms that decreased work efficiency and an ability to perform occupational tasks only during periods of significant stress, or; symptoms--criteria that is commensurate with a 10 percent disability rating under the rating criteria.  Regarding occupational impairment, the August 2015 VA examiner concluded that there was nothing that would suggest that the Veteran's symptoms would preclude him from obtaining and maintaining gainful employment.  She opined that his self-reported symptoms of anxiety and depression did not impact his ability to engage in physical and/or sedentary work, and that he appeared to be capable of sedentary, flexibly scheduled employment with limited stress and/or responsibility and limited/minimal interaction with staff and/or customers.  

In fact, the Veteran reported during the February and August 2015 VA examinations that he was in receipt of Social Security Disability benefits because of a seizure disorder, and that he had retired from his previous employment as a firefighter because of an orthopedic disability, not because of any psychological impairment.  (See August 2015 VA PTSD examination report). 

Regarding social impairment, while the Veteran indicated during an April 2008 examination, that he had no close friends.   During an August 2015 VA examination, the Veteran indicated that he had a fantastic relationship with his family.  (Compare April 2008 and August 2015 VA PTSD examination reports). 

The Board finds that the Veteran's disability does not more closely approximate the type and degree of symptoms contemplated by the 70 percent rating criteria. Functional impairment comparable to suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, have not been demonstrated. 

Rather, the Board finds that the Veteran's psychiatric symptomatology affecting his social and occupational functioning level was shown to be productive of functional impairment which more closely approximates the type and degree of symptoms listed in the 50 percent rating criteria. 

In sum, based on the Veteran's level of occupational and social functioning reflected in the record, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, has not been shown.  See Mauerhan, 16 Vet. App. at 442.  Accordingly, the 50 percent rating is the appropriate rating in this case. 38 C.F.R. § 4.7.
Moreover, the Board finds significant that the GAF scores, estimated by the VA examiner and treatment providers who conducted a comprehensive psychiatric assessment of the Veteran and assigned GAF scores ranging from 49-64, as discussed above, are indicative of moderate symptoms, such as a flattened affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as few friends, conflicts with peers or co-workers. DSM-IV at 46-47.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R.  § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for PTSD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  Moreover, and as noted previously herein, an August 2015 VA examiner concluded that there was nothing that would suggest that the Veteran's PTSD symptoms would preclude him from obtaining and maintaining gainful employment.  She opined that his self-reported symptoms of anxiety and depression did not impact his ability to engage in physical and/or sedentary work, and that he appeared to be capable of sedentary, flexibly scheduled employment with limited stress and/or responsibility and limited/minimal interaction with staff and/or customers.  In fact, the Veteran reported during the February and August 2015 VA examinations that he was in receipt of Social Security Disability benefits because of a seizure disorder, and that he had retired from his proavus employment as a firefighter because of an orthopedic disability, not because of any psychological impairment.  (See August 2015 VA PTSD examination report).
 
Accordingly, the Board concludes that a claim of entitlement to a TDIU rating has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a rating in excess of 50 percent for the Veteran's PTSD, not otherwise specified, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Concerning the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD, VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and a decision of the United States Court of Appeals for Veteran's Claim (Court) suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case if the disagreement concerning the downstream issue is not resolved.  Since the RO issued a statement of the case in April 2010 addressing the downstream initial rating claim for PTSD, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required with respect to this claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Pursuant to the Board's July 2015 remand directives, VA most recently examined the Veteran to determine the current (then) severity of his PTSD in August 2015. (See August 2015 VA PTSD examination report).  The August 2015 VA examination included neuropsychiatric testing that was specifically requested by the Board in its July 2015 remand directives.  Id. at page (pg.) 4)).   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the August 2015 VA examination reports to have been thorough and adequate upon which to base a decision on his initial rating claim.  The August 2014 VA examiner personally interviewed and examined the Veteran, including eliciting a history from him regarding the frequency and severity of his psychiatric symptoms, and provided the information necessary to evaluate them under the applicable rating criteria.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding. VA's duties to notify and assist are met, and the Board will address the merits of the initial rating claim.

The Board is now satisfied there was substantial compliance with its July 2015 remand with respect to the initial rating claim decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47   (1999). Specifically, the Veteran was afforded a VA examination that included neuropsychiatric testing, as requested by a February 2015 VA examiner.  After the required development was completed, this issue was readjudicated and the Veteran was issued a supplemental statement of the case (SSOC) in October 2015.  In an April 2016 written argument to the Board, the Veteran's representative requested that the Board proceed with appellate review of the claim.  Accordingly, the Board finds that its July 2015 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

The Board is cognizant that during February and August 2015 VA examinations, the Veteran reported being in receipt of disability benefits from the Social Security Administration (SSA) based on an unrelated physical disability.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them. The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id. The Federal Circuit concluded in Golz, " There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, the Veteran is in receipt of SSA disability benefits for an unrelated physical disability.  As such, the Board finds that a remand to obtain any possible outstanding SSA records is not necessary and would only unnecessarily delay the Board's appellate review of the claim decided herein.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the initial rating claim decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143  2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating in excess of 50 percent for PTSD is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


